MEMORANDUM **
Wallace John Bear appeals from the district court’s judgment imposing a 24-month sentence following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
The record indicates and the government concedes that the district court incorrectly applied the United States Sentencing Guidelines. The correct Guidelines range for a defendant with a criminal history category of IV and Grade C violations of supervised release is six to twelve months, not eighteen to twenty-four months as stated by the district court. Accordingly, we vacate and remand for resentencing. See United States v. Cantrell, 433 F.3d 1269, 1280 (9th Cir.2006). Having determined that the sentence must be vacated because the Guidelines calculation was incorrect, we decline to address the other contention^) raised by Bear on appeal.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.